DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application is a 371 of PCTJP2018026378 filed 07/12/2018. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/23/2020 is considered and attached. There are several references noted in the incoming written opinion of the International Search Authority/Report filed 12/23/2020. Examiner recommends applicant to present them via information disclosure statement (IDS). Examiner also recommends to present the written opinion with an English translation for consideration via IDS. The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-3, 7 and 10 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by LEE et al., (US-20210005678-A1, hereinafter as, LEE). 

In regards to claim 1,  LEE discloses a display device (fig. 1, display device, para 0053) having: a display area (active area AA, fig.1, para 0054); a non-display area around the display area (area outside the AA area, fig.1); and a terminal section in the non-display area (printed circuit board area 1500 as terminal area, fig.1), the display device comprising: a display layer (light emission stack 124 comprising an organic emission layer, para 0069, fig.3) including: a TFT layer (130, fig.3); a light-emitting element layer controlled by the TFT layer (light emission stack 124 is controlled by the TFT layer 130 as shown, fig.3); a sealing layer on the light-emitting element layer (encapsulation layer 140 as sealing layer on the emission stack 124, fig.3), the sealing layer including a first inorganic insulation film, an organic insulation film, and a second inorganic insulation film that are arranged in this order when viewed from the light-emitting element layer (encapsulation layer 140 comprising layers 142, 144 and 146, fig.3. Para 0070, (inorganic encapsulation layers are 142, 146 and 144 is an organic encapsulation layer); and a bank around the display area (fig.3, para 0069, an emission area defined by a bank 128), the bank defining an edge of the organic insulation film (bank 28 defines the edge of the layer 144 in similar shape, fig.3); and a touch panel layer (fig.3, touch panel layer 170), wherein the touch panel layer includes a plurality of touch-panel-use lines electrically connecting the terminal section to a plurality of sensing sections configured to transfer measurements (fig.3, para 0079, the touch link wire 156 is electrically connected to a pattern extending from the lower pad electrode layer of the touch pad TP in the portion LB or at lines 170 which connect  to touch electrodes 152 and 154 (touch panel use lines) as shown in figs. 3-4B), the plurality of touch-panel-use lines resides on the sealing layer so as to intersect with the bank in a plan view of the display device (fig.3, touch electrodes 154e and 152b intersect over the bank 128 as shown in fig.3), and the plurality of touch-panel-use lines comprises a first touch-panel-use line and a second touch-panel-use line that are adjacent to each other (fig. 4B, touch electrodes 152 and 154), an interlayer insulation film being interposed between the first touch-panel-use line and the second touch-panel-use line in an intersection where the first touch-panel-use line and the second touch-panel-use line intersect with the bank (touch insulation layer 158, para 0089, fig. 3). 
In regards to claim 2, LEE discloses the display device according to claim 1, wherein the display layer includes: a routing line in a layer where the TFT layer resides; and a connecting section electrically connecting the plurality of touch-panel-use lines to the routing line outside the bank and the sealing layer in the non-display area (fig.3, 4B, routing liens 56 at the TFT layer 140 and a connection section 168 connecting lines 56 to the touch electrodes 154/152).
In regards to claim 3, LEE discloses the display device according to claim 2, wherein the connecting section resides between the display area and the terminal section (figs.3, 4A-4B, connection section 168/touch pad line between the display area and the terminal section).
In regards to claim 7, LEE discloses the display device according to claim 1, wherein the touch panel layer includes a first metal layer and the interlayer insulation film that are arranged in this order when viewed from the display layer (154e and 146 as first metal layer, fig.3), the plurality of sensing sections and the first touch-panel-use line are parts of the first metal layer (154e and first bridge 152b are part of the first metal layer), and the second touch-panel-use line (152, fig. 4B) is a part of a metal layer other than the first metal layer in the intersection (over the insulation layer 158 is considered a second metal layer). 
In regards to claim 10, LEE discloses the display device according to claim 1, wherein the plurality of sensing sections includes a mesh of wires (fig. 4B, metal mesh pattern, para 0096).
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE. 
In regards to claim 11, LEE discloses the display device according to claim 1, wherein the plurality of touch-panel-use lines includes a single layer of any one of titanium, molybdenum, copper, aluminum, and tungsten or a stack of layers containing at least one of these materials (a stack of layer containing 154 and 152, fig.4B, the material for which can be chosen from one of: titanium, molybdenum, copper, aluminum, and tungsten which are all known in the art for their purpose). 
Allowable Subject Matter
10.	Claims 4-6, 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
In regards to claim 4, LEE discloses the display device according to claim 1, LEE does not disclose, as a whole, “wherein either the first touch-panel-use line or the second touch-panel-use line includes a joint between the display area and the bank in the non-display area, the joint connecting a first metal layer and a second metal layer that are separated by the interlayer insulation film, is a part of a layer in which another one of the first touch-panel-use line and the second touch-panel-use line resides, on an opposite side of the joint from the bank out of the first metal layer and the second metal layer, and is a part of a layer other than the layer in which the other one of the first touch-panel-use line and the second touch-panel-use line resides, on a bank side of the joint out of the first metal layer and the second metal layer. 
Claims 5-6 depend from claim 4.
In regards to claim 8, LEE discloses the display device according to claim 1, wherein the touch panel layer includes a first metal layer, the interlayer insulation film, and a second metal layer that are arranged in this order when viewed from the display layer (fig. 3, 154e and 152b with interlayer insulation 158), 
LEE does not fully disclose “the plurality of sensing sections includes a first sensing section and a second sensing section each of which is a part of either the first metal layer or the second metal layer and that have different functions (154e or 152 e as sensing or driving parts of the touch electrodes fig. 4B), the first touch-panel-use line is a part of one of the first metal layer and the second metal layer in the intersection, and the second touch-panel-use line is a part of another one of the first metal layer and the second metal layer in the intersection.” 
Claim 9 depends from claim 8. 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627